Title: To George Washington from Lieutenant Francis Du Clos, 14 November 1778
From: Du Clos, Francis
To: Washington, George


  
    Sir
    Trenton [N.J.] Novr 14th 1778.
  
On the 24th of October last, I had the Honr to Command a Guard that Stood at a place calld the old point, near Elizath Town, about Twelve oclock I went to Dine with Capt. Burrass, who Commanded the next Guard, and at my return which was about Three Oclock in the afternoon, I found that my Guard had Discovered Some fish nets in the River Opposite the Guard House, and had lifted Sd nets and taken the fish out, I Sevearly Reprimanded them for so Doing, the next morning Complaint was made to Lord Sterling who ordered me to be arested for Sd Crime, I amediately applyd to his Lordship to order a Brigade Cortmartial for my Tryal, accordingly he did, I apeard before Sd Cort and Confessed the fact as above Sd, the Cort Sentensed me to be Dismised from the Service, his Lordship aproved of the Sentence, it is well known in the Armie that my Carrector never was Impeachd before.
I am led to beleive, that your Excellency will pity my Situation, for I can ashure your Excellency I did not apprehend the crime was So great, as to forfit my Rank in the Armie for So Small an Indulgence to the Souldirs, after Comeing all the way from France, Spending what Little Fortune I had to Equip my Self to Serve in the Armies of the United States and have Served in three Bloody Campains, Twice Taken prisoner once badly wounded, and Carried to Philadelphia there put in Close Confinement, till I was well of my wound, after which I laid a plan, for undermineing the new Gail, which I Executed at a very great Risk with Success, and Brought off a number of Officers and Souldiers who had been a long time Confind, while I was a prisoner in Canada had the mortifycation to Loose my Rank Five Officers who had never Served before was appointed before me, I Shall wait On Your Excellency in a few Days, and Shall Leave your Excelency to Judge whither I have been Rewarded according to my merit or not. and am Your Excellencys most Obedient and very Huel. Sar.

  Francis Du Clos Lt 2d I. Rt

